PER CURIAM.
We affirm the action of the trial judge in permitting the intervention of the Jagers, appellees, and in vacating the default judgment. We believe the trial court was entitled to conclude that the Jagers had demonstrated sufficient equities or other special reasons to justify their participation in the proceedings. See Intermediary Finance Corp. v. McKay, 93 Fla. 101, 111 So. 531 (Fla.1927); Doyle v. Tutan, 110 So.2d 42 (Fla.3d DCA 1959).
We also find no abuse of discretion by the trial court in leaving the appellants in temporary possession of the property in question. This affirmance should not be construed as any indication by this court concerning the merits of the issues which now remain for the trial court to resolve.
ANSTEAD, J., and LEONARD RIVKIND, Associate Judge, concur.
MOORE, J., dissents without opinion.